 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   ANITA SHARMA
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                     Case No.: 2:13-cr-0084-03 JAM
12
                   Plaintiff,                      STIPULATION AND ORDER
13
                                                   SETTING SELF-SURRENDER DATE
14
       v.                                          AND BOP DESIGNATION
15   ANITA SHARMA,
16                 Defendant-Movant.
17

18
              Defendant ANITA SHARMA and the government, by and through their
19
      respective counsel, hereby stipulate and agree that:
20

21    1.     On November 2, 2020, defendant Anita Sharma was released on bail pending her
22
             appeal to the Ninth Circuit. She remains out of custody on an unsecured bond in
23
             the amount of $50,000.
24

25    2.     On March 19, 2021, the Ninth Circuit issued a memorandum decision affirming
26           this Court’s judgment in full. The mandate issued on April 12, 2021. Ms. Sharma
27

28
 1          remains supervised by the pretrial services office in the Norther District of
 2
            California. She had complied with all conditions of her release and supervision.
 3

 4
      3.    On April 28, 2021, Ms. Sharma filed her Emergency Motion for a Reduction in

 5          Sentence. Docket entry no. 359. The parties have stipulated to a briefing schedule
 6
            that ends on May 20, 2021. According to her counsel, during the month of May,
 7
            Ms. Sharma has pre-arranged medical appointments to treat her anxiety and
 8

 9          depression.
10
      4.    In case Ms. Sharma is required to return to prison, the parties request that Ms.
11
            Sharma be re-designated to an institution of the Bureau of Prisons before her
12

13          surrender. She requests that she be designated to the Camp at FCI Dublin.

14    5.    If required to complete a prison term, the parties have agreed that Anita Sharma
15
            will self-surrender by 1:00 p.m. on June 21, 2021 to the institution designated by
16

17
            the Bureau of Prisons or to the Marshall’s Office in Sacramento if her institution

18          is not yet designated as of that date. All conditions of her release will remain in
19
            effect pending her surrender.
20
     Dated: April 28, 2021                   Respectfully submitted,
21

22                                           HEATHER E. WILLIAMS
                                             Federal Defender
23
                                             s/ Ann C. McClintock
                                             ANN C. McCLINTOCK
24

25                                           Assistant Federal Defender
26
                                             Attorney for Defendant
27                                           ANITA SHARMA
28    ///
 1   Dated: April 28, 2021                          PHILLIP A. TALBERT
 2
                                                    Acting United States Attorney

 3                                                   s/ Lee Bickley
 4
                                                    LEE BICKLEY
                                                    Assistant United States Attorney
 5
                                                    Attorneys for Plaintiff
 6                                                  UNITED STATES OF AMERICA
 7

 8                                                 ORDER
 9          IT IS HEREBY ORDERED that Anita Sharma will surrender by 1 p.m. on Monday, June
10
     21, 2021 to the institution designated by the Bureau of Prisons or to the Marshall’s Office in
11
     Sacramento if the institution is not yet designated as of that date. All conditions of her release will
12

13
     remain in effect pending this surrender.

14          The Court recommends placement at the Camp at FCI Dublin, but only so far as this
15   accords with security classification and space availability.
16
               IT IS SO ORDERED.
17

18

19

20
      Dated: April 29, 2021                      /s/ John A. Mendez
21
                                                 THE HONORABLE JOHN A. MENDEZ
22                                               UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28
